Case 1:19-cv-06447-MKB-RLM Document 6 Filed 11/26/19 Page 1 of 2 PageID #: 135




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


 74 PINEHURST LLC, et a!.,

                                                        Case No. 19-cv-6447-MKB-RLM
                               Plaintiffs,
                 -v
                                                         NOTICE OF APPEARANCE
 STATE OF NEW YORK, et al.,

                                Defendants.


           PLEASE TAKE NOTICE that Jordan S. Joachim, an attorney duly admitted to practice

  before this Court and resident in Covington & Burling LLP’s New York Office, hereby appears

  as counsel on behalf of Plaintiffs 74 Pinehurst LLC, 141 Wadsworth LLC, 177 Wadsworth LLC,

  Dino Panagoulias, Dimos Panagoulias, Vasiliki Panagoulias, and Eighty Mulberry Realty

  Corporation in the above-captioned action and respectfully requests that all pleadings, notices,

  orders, correspondence and other papers in connection with this action be served upon him at the

  following address:

                                   Jordan S. Joachim
                                   COVINGTON & BURLING LLP
                                   The New York Times Building
                                   620 Eighth Avenue
                                   NewYork,NY 10018-1405
                                   Tel.: (212) 841-1000
                                   E-mail: jjoachimcov.com
Case 1:19-cv-06447-MKB-RLM Document 6 Filed 11/26/19 Page 2 of 2 PageID #: 136




  Dated:   New York, New York               COVINGTON & BURLING LLP
           November 26, 2019
                                      By:    /s/ Jordan S. Joachim
                                                  Jordan S. Joachim

                                            The New York Times Building
                                            620 Eighth Avenue
                                            New York, NY 10018-1405
                                            (212) 841-1000
                                            jj oachim@cov .com
                                            Attorneyfor Plaintffs
